PER CURIAM.
This is a petition to superintend and revise the action of the court in approving and confirming an order of the referee, made on the application of alleged creditors who filed an involuntary petition in bankruptcy against Walker' Grain Company, a corporation, for the appointment of a re , ceiver of the assets of the alleged bankrupt. The certificate of the referee showed that on the hearing before him of the application for the appointment of a receiver a state of facts was disclosed which fully justified the granting of the relief sought by the petitioning creditors as a means of preserving the assets of the alleged bankrupt. There is no merit in any of the grounds upon which the decree of the court confirming the order of the referee is complained of. The petition is denied.